Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims has overcome the remaining rejections. 
Claims 1-3 and 5-7 are deemed free of prior art, because there is no prior art teaching or suggesting the Cannabis plant designated 'OT-1', as described in the instant Specification, and wherein flower of the Cannabis plant comprises a cannabinoid profile of: 11.456% - 17.184% of THCA, 10.312-17.184% of total THC, 0.04-0.06% total CBD, 0.264 - 0.396% d9-THC, 0.728-1.092% CBCA; and 12.528-18.792% total cannabinoid. The closest prior art is Alfred, A., (US 20180376644 P1, December 27, 2018). The prior art teaches a Cannabis plant named 'LW-BB1'. The plant of Cannabis plant named 'LW-BB1' shares many phenotypical characteristics with the instantly claimed Cannabis plant, such as THCA content of 11.8% to 14.8%; a total cannabinoid content of 12.3-15.3%; extremely low CBD content, 0.05- 0.09% beta pinene, etc. (Tables I and II). However, the prior art cannabis plant differs from the instantly claimed plant in at least the following characteristics: CBGA content, limonene content, beta myrcene content, etc., plant morphology, breeding history, and the genetic makeup.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
REQUIREMENT OF ALLOWANCE UNDER 37 CFR 1.801-1.809Deposit of Biological material
Since the application is otherwise in condition for allowance except for the needed deposit of seed, and since the Office has received assurance in the paper filed XXXXX that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with a requirement that the needed deposit be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR 1.809(c)).
	As set forth in 37 CFR 1.809(c), Applicant is required to deposit 2500 seeds of the claimed plant within THREE (3) MONTHS of the mail date of this letter; thus the time for making the deposit is on or before the payment of the issue fee.  Failure to make the needed deposit of 2500 seeds will result in abandonment of the application for failure to prosecute.
	Applicant is reminded that once the deposit of seed has been made, information regarding the date of deposit, description of the deposited material including number of seeds deposited, name and address of the depository, and the accession number must be added to the specification in order to comply with 37 CFR 1.809(d).  In addition, the claims must be amended to replace the “- - - - -” with the appropriate Accession Number.  Amendments to the specification and the claims should be submitted before the payment of the issue fee as an Amendment After Allowance under 37 CFR 1.312.
	Applicant is further reminded to provide a statement (applicants declaration, etc.) indicating that an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 will be made with a recognized IDA, at or before the payment of the issue fee, in the event that the application should be determined to be allowable; or (3) an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 has already been made.  Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 CFR 1.801-1.809, applicants are advised to perfect the deposit as early as is possible, and before the payment of the issue fee.  Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute

Conclusion
Claims 1-3 and 5-7 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663